     Case 5:20-cv-01126-JGB-SHK Document 41 Filed 09/03/20 Page 1 of 4 Page ID #:166



 1     Lars C. Golumbic, admitted pro hac vice
       Sarah M. Adams, admitted pro hac vice
 2     GROOM LAW GROUP, CHARTERED
       1701 Pennsylvania Ave. NW
 3     Washington, DC 20006
       Tel: (202) 857-0620
 4     Fax: (202) 659-4503
       Email: lgolumbic@groom.com
 5             sadams@groom.com
 6     Andrew J. Waxler (SBN 113682)
       KAUFMAN DOLOWICH & VOLUCK LLP
 7     11755 Wilshire Blvd., Suite 2400
       Los Angeles, CA 90025
 8     Tel: (310) 775-6511
       Fax: (310) 575-9720
 9     Email: awaxler@kdvlaw.com
10     Counsel for Defendant ALERUS FINANCIAL,
       N.A.
11

12                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
13

14     DANIELLE GAMINO,                         )   Case No. 5:20-cv-01126-JGB-SHK
                                                )
15                 Plaintiff,                   )   DEFENDANT ALERUS
                                                )   FINANCIAL, N.A.’S
16           v.                                 )   CORPORATE DISCLOSURE
                                                )   STATEMENT
17     KPC Healthcare Holdings, Inc., et al.,   )
                                                )   [Fed. R. Civ. P. 7.1]
18                 Defendants.                  )
                                                )   Complaint Filed: June 1, 2020
19
                                                )   Judge: Hon. Jesus G. Bernal
                                                )   Courtroom: Riverside, Courtroom 1
20
                                                )   Trial Date: none
                                                )
21
                                                )

22

23

24

25

26
27

28
     Case 5:20-cv-01126-JGB-SHK Document 41 Filed 09/03/20 Page 2 of 4 Page ID #:167



 1             TO THE CLERK OF THE FEDERAL DISTRICT COURT FOR THE
 2    CENTRAL DISTRICT OF CALIFORNIA, AND ALL PARTIES AND
 3    COUNSEL OF RECORD:
 4             Pursuant to Federal Rule of Civil Procedure 7.1, defendant ALERUS
 5    FINANCIAL, N.A., hereby submits the following corporate disclosure statement:
 6             Alerus Financial, N.A. is a wholly owned subsidiary of Alerus Financial
 7    Corporation and no publicly traded corporation owns 10 percent or more of its
 8    stock.
 9

10     Dated: September 3, 2020                      /s/ Andrew J. Waxler
                                                     Andrew J. Waxler (SBN 113682)
11                                                   KAUFMAN DOLOWICH &
                                                     VOLUCK LLP
12                                                     11755 Wilshire Blvd., Suite 2400
                                                       Los Angeles, CA 90025
13                                                     Tel: (310) 775-6511
                                                       Fax: (310) 575-9720
14                                                     Email: awaxler@kdvlaw.com
15                                                   Lars C. Golumbic, admitted pro hac
                                                     vice
16                                                   Sarah M. Adams, admitted pro hac vice
                                                     GROOM LAW GROUP, CHARTERED
17                                                     1701 Pennsylvania Ave. NW
                                                       Washington, DC 20006
18                                                     Tel: (202) 857-0620
                                                       Fax: (202) 659-4503
19                                                     Email: lgolumbic@groom.com
                                                               sadams@groom.com
20

21                                                   COUNSEL FOR DEFENDANT
                                                     ALERUS FINANCIAL, N.A.
22
      4821-6762-3626, v. 1
23

24

25

26
27

28                                               1
Case 5:20-cv-01126-JGB-SHK Document 41 Filed 09/03/20 Page 3 of 4 Page ID #:168


   1                                  PROOF OF SERVICE
   2 STATE OF CALIFORNIA     )
       COUNTY OF LOS ANGELES )
   3
              I am employed in Los Angeles County. My business address is 11755
   4 Wilshire Blvd., Suite 2400, Los Angeles, CA 90025, where this mailing occurred. I
       am over the age of 18 years and am not a party to this cause. I am readily familiar
   5 with the practices of KAUFMAN DOLOWICH & VOLUCK LLP for collection and
       processing of correspondence for mailing with the United States Postal Service.
   6 Such correspondence is deposited with the United States Postal Service the same
       day in the ordinary course of business.
   7
              On September 3, 2020, I served the foregoing documents on the interested
   8 parties in this action entitled as follows:
   9       DEFENDANT ALERUS FINANCIAL, N.A.’S CORPORATE DISCLOSURE
                                STATEMENT
  10
       [XX] by placing [ ] the original [X] true copies thereof enclosed in sealed envelopes
  11        addressed as follows:
  12                            SEE ATTACHED SERVICE LIST
  13 [      ] (BY MAIL) I placed such envelope for collection and mailing on this date
              following ordinary business practices.
  14
     [XX] (BY E-MAIL ELECTRONIC TRANSMISSION) Based on a court order
  15      or an agreement of the parties to accept service by e-mail or electronic
          transmission, I caused the documents to be sent to the person(s) at the e-mail
  16      address(es) so indicated on the attached list. I did not receive, within a
          reasonable time after the transmission, any electronic message or other
  17      indication that the transmission was incomplete or unsuccessful.
  18 [XX] (BY THE COURT’S ECF SYSTEM): I caused each such document(s) to
              be transmitted electronically by posting such document electronically to the
  19          ECF website of the United States District Court for the Central District of
              California, on all ECF-registered parties in the action.
  20
       [    ] (BY FEDEX) I am “readily familiar with the firm’s practice of collection
  21          and processing correspondence for mailing via Express Mail (or another
              method of delivery providing for overnight delivery pursuant to C.C.P. §
  22          1005(b)). Under that practice, it would be deposited with the United States
              Postal Service or other overnight delivery carrier (in this case, FedEx) on that
  23          same day with postage thereon fully prepaid at Los Angeles, California in the
              ordinary course of business.
  24
       [XX] (FEDERAL) I declare that I am employed in the office of a member of the
  25        bar of this court at whose direction the services was made.
  26          Executed on September 3, 2020, at Los Angeles, California.
  27
                                                      /s/ Susan Carty
  28
                                                      Susan Carty
Case 5:20-cv-01126-JGB-SHK Document 41 Filed 09/03/20 Page 4 of 4 Page ID #:169


   1                                  SERVICE LIST
   2                Danielle Gamino v. KPC Healthcare Holdings, et al.
              United States District Court Case No. 5:20-cv-01126-JGB-SHK
   3
   4   Attorneys for Plaintiff               Attorneys for Defendants
       Danielle Gamino                       KPC Healthcare Holdings, Inc.; KPC
   5
       Robert J. Barton                      Healthcare, Inc., Employees Stock
   6   Colin M. Downes Pro Hac Vice          Ownership Plan Committee, Kali Pradip
   7
       BLOCK AND LEVITON LLP                 Chaudhuri, Kali Priyo Chaudhuri,
       1735 20th Street NW                   Amelia Hippert, William E. Thomas and
   8   Washington, CA 20009                  Lori Van Arsdale
   9
       Phone: (202) 734-7046
       Fax: (617) 507-6020              Theodore M. Becker (Pro Hac Vice
  10   Email: jbarton@blockleviton.com  admitted)
  11   Email: colin@blockesq.com        Richard Pear (Pro Hac Vice admitted)
                                        Maria Rodriguez
  12   Richard E. Donahoo               MCDERMOTT WILL & EMERY LLP
  13   William E. Donahoo               2049 Century Park East, Suite 3200
       Sarah L. Kokonas                 Los Angeles, CA 90067
  14   DONAHOO AND ASSOCIATES PC Phone: (310) 277-4110
  15   440 West First Street, Suite 101 Fax: (310) 277-4730
       Tustin, CA 92780                 Email: tbecker@mwe.com
  16   Phone: (714) 953-1010            Email: rpearl@mwe.com
  17   Fax: (714) 953-1777              Email: mcrodriguez@mwe.com
       Email: rdonahoo@donahoo.com
  18   Email: wdonahoo@donahoo.com
  19   Email: skokonas@donahoo.com

  20   Attorneys for Defendant
  21   Alerus Financial, N.A.

  22   Via Email
  23   Lars Golumbic (Pro Hac Vice)
       Sarah M. Adams (Pro Hac Vice)
  24   GROOM LAW GROUP
  25   1701 Pennsylvania Avenue NW
       Washington, DC 20006
  26   Phone: (202) 857-0620
  27   Fax: (202) 659-4503
       Email: lgolumbic@groom.com
  28   Email: sadams@groom.com

                                              2
                                       PROOF OF SERVICE
